NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: June 22, 2022


   S22Q0279. DOMINGUE et al. v. FORD MOTOR COMPANY.

       WARREN, Justice.

       In 1988, the Georgia General Assembly enacted OCGA § 40-8-

76.1, commonly known as Georgia’s “seatbelt statute,” which

requires “[e]ach occupant of the front seat of a passenger vehicle” to

“be restrained by a seat safety belt” “while such passenger vehicle is

being operated on a public road, street, or highway of this state,”

OCGA § 40-8-76.1 (b), subject to exceptions laid out in OCGA § 40-

8-76.1 (c). Among other things, OCGA § 40-8-76.1 restricts the use

of evidence of a vehicle occupant’s failure to wear a seat safety belt

in a legal proceeding:

       The failure of an occupant of a motor vehicle to wear a
       seat safety belt in any seat of a motor vehicle which has a
       seat safety belt or belts shall not be considered evidence
       of negligence or causation, shall not otherwise be
       considered by the finder of fact on any question of liability
       of any person, corporation, or insurer, shall not be any
      basis for cancellation of coverage or increase in insurance
      rates, and shall not be evidence used to diminish any
      recovery for damages arising out of the ownership,
      maintenance, occupancy, or operation of a motor vehicle.

OCGA § 40-8-76.1 (d). Before us now is a set of certified questions

from the United States District Court for the Middle District of

Georgia, all of which pertain to OCGA § 40-8-76.1 (d):

      Does OCGA § 40-8-76.1 (d) preclude a defendant in an
      action alleging defective restraint system design and/or
      negligent restraint system manufacture from producing
      evidence related to:
           (1) The existence of seatbelts in a vehicle as part of
           the vehicle’s passenger restraint system; or
           (2) Evidence related to the seatbelt’s design and
           compliance with applicable federal safety standards;
           or
           (3) An occupant’s nonuse of a seatbelt as part of their
           defense?1

      As explained more below, we conclude that OCGA § 40-8-76.1

(d) does not preclude a defendant in an action alleging defective

restraint-system design or negligent restraint-system manufacture

from producing evidence related to the existence of seatbelts in a

vehicle as part of the vehicle’s passenger restraint system.                     We


      1 As noted below in footnote 2, the trial court initially certified a different
set of questions to this Court.
                                         2
further conclude that OCGA § 40-8-76.1 (d) does not preclude such

defendants from producing evidence related to the seatbelt’s design

and compliance with applicable federal safety standards. Finally,

we conclude that OCGA § 40-8-76.1 (d) precludes consideration of

the failure of an occupant of a motor vehicle to wear a seatbelt for

the purposes set forth in subsection (d), even as part of a defendant-

manufacturer’s defense.

     1.   Background

     The facts recounted in the district court’s certification order

include the following: On March 27, 2020, a Jeep Wrangler struck

the 2015 Ford SRW Super Duty Pickup truck that Casey Domingue

was driving; his wife, Kristen, was a passenger. The resulting

collision resulted in serious damage to both vehicles. During the

collision, the dashboard airbag on the passenger side of the

Domingues’ truck did not deploy and Kristen’s head hit the

windshield, causing serious injury to her head, neck, and spine. The

Domingues filed suit against Ford Motor Company (“Ford”) in the

United States District Court for the Middle District of Georgia,

                                  3
alleging negligence and “defective design and manufacture of the

subject airbag restraint system,” and claiming personal injuries to

Kristen and loss of consortium for Casey.

     During discovery, the Domingues filed a motion in limine

asking the district court to exclude from the scope of discovery and

from trial “any evidence in this case, testimony or documentary,

concerning the issue of whether Plaintiff Kristen Domingue or

Plaintiff Casey Domingue were or were not wearing their seatbelts

at the time of the subject collision.” Ford responded that “evidence

unrelated to [the Domingues’] actual seat belt use falls outside of

[OCGA § 40-8-76.1 (d)’s] exclusionary limits” and that the

Domingues’ “defect allegations and expert testimony in this case

. . . opened the door to the admission of all seat belt evidence.” Ford

also contended that “[g]iven the interconnected designs of restraints

and airbags, it is pragmatically impossible to try an alleged airbag

deployment case[] without discussing the restraint system”; that “it

would be impossible to conclude that a differently designed airbag

would be safer, or would not be more harmful, without considering

                                  4
occupant seat belt use or nonuse”; and that OCGA § 40-8-76.1 (d)

“would be unconstitutional as applied, infringing upon Ford’s

substantive due process and equal protection rights under both the

Georgia and United States Constitutions” if the district court denied

Ford the “fundamental right to show that [Kristen] Domingue was

not using the primary component of the restraint system,” as the

Domingues had requested.

     The district court held a hearing on the Domingues’ motion in

limine. Afterwards, Ford filed a “motion for certified question” to

the district court. The district court then certified its own questions

to this Court, which were different than the questions Ford

requested, and denied Ford’s motion as moot. On October 19, 2021,

this Court “identified what may be a small but potentially

significant scrivener’s error in the first sentence of the certified

question,” struck the certified question from our docket, and invited

the district court to “clarify its question and recertify the question to




                                   5
this Court as it sees fit.”2 On October 21, 2021, the district court

certified to this Court the set of questions set forth at the outset of

this opinion. Oral argument was held on February 15, 2022.

      2.    Analysis

      To answer the questions before us, we first look to the text of

OCGA § 40-8-76.1 (d). See Premier Health Care Invs., LLC v. UHS

of Anchor, L.P., 310 Ga. 32, 39 (849 SE2d 441) (2020) (“A statute

draws its meaning . . . from its text.”) (citation and punctuation

omitted). “To that end, we must afford the statutory text its plain

and ordinary meaning, we must view the statutory text in the




      2 The district court originally certified the following set of questions to
this Court on October 12, 2021:
      Does OCGA § 40-8-76.1 (d) preclude a defendant in an action
      alleging defective seatbelt design and/or negligent seatbelt
      manufacture from producing evidence related to:
      (1) The existence of seatbelts in a vehicle as part of the vehicle’s
      passenger restraint system; or
      (2) Evidence related to the seatbelt’s design and compliance with
      applicable federal safety standards; or
      (3) Other evidence related to seatbelts as long as the defendant
      does not mention occupant’s use or nonuse of a seatbelt as part of
      their defense?
(Emphasis supplied). The certified questions now before this Court refer to the
vehicle’s “restraint system” design and manufacture, as opposed to the
vehicle’s “seatbelt” design and manufacture.
                                       6
context in which it appears, and we must read the statutory text in

its most natural and reasonable way, as an ordinary speaker of the

English language would.” Id. (citations and punctuation omitted).

       (a) Does OCGA § 40-8-76.1 (d) preclude a defendant in an
          action alleging defective restraint system design and/or
          negligent restraint system manufacture from producing
          evidence related to [t]he existence of seatbelts in a vehicle
          as part of the vehicle’s passenger restraint system?

     The Domingues contend that the answer to the first question

is “yes” because, they say, OCGA § 40-8-76.1 (d) “is a comprehensive

prohibition against the ‘failure to wear a seatbelt’ defense on any

question of liability or diminution of damages,” such that “the

‘failure to wear a seatbelt defense’ is not available to any party in a

civil action of any nature” and there is “no remaining probative

value” for evidence related to a vehicle being equipped with a

seatbelt.   To support their argument, the Domingues cite Georgia

cases that have referenced the “legislative intent” or “legislative

purpose” of OCGA § 40-8-76.1 (d) and that have excluded or placed

broad restrictions on the consideration of evidence of a vehicle

occupant’s failure to wear a seatbelt. See, e.g., King v. Davis, 287

                                  7
Ga. App. 715, 715-716 (652 SE2d 585) (2007) (stating that “the

legislative intent of [OCGA § 40-8-76.1 (d)] was to prohibit the

admission of evidence that no seat belt was worn for all purposes”

and holding that the trial court committed reversible error when it

instructed the jury that it could “take into account evidence of the

Kings’ alleged failure to use an available seatbelt”); Crosby v. Cooper

Tire & Rubber Co., 240 Ga. App. 857, 863, 866 (524 SE2d 313) (1999)

(stating that “the legislative intent of [OCGA § 40-8-76.1 (d)] was to

prohibit the admission of evidence that no seat belt was worn for all

purposes” and holding that the trial court did not err in “denying

admission into evidence that the Crosbys were not wearing seat

safety belts at the time of the rollover”), rev’d on other grounds, 273

Ga. 454 (543 SE2d 21) (2001); Denton v. DaimlerChrysler Corp., 645

FSupp.2d 1215, 1221-1222 (N.D. Ga. 2009) (stating that OCGA § 40-

8-76.1 (d)’s “express legislative purpose” is to “provide that a failure

to use seat safety belts may not be introduced into evidence in any

civil action” and instructing the jury that the deceased vehicle

occupant’s “use or nonuse of a seat belt on the day of the accident

                                   8
may not be considered by [the jury] on the question of liability nor

to reduce any recovery of damages”) (citation and punctuation

omitted).

      Ford, for its part, points to the text of OCGA § 40-8-76.1 (d) and

responds that the “plain and unambiguous language of Georgia’s

seatbelt statute provides [a] straightforward and unequivocal”

answer to this question: “No”—an answer with which amici curiae

the Georgia Association of Trial Lawyers (“GTLA”) and the Product

Liability Advisory Council (“PLAC”) agree.3 We also agree that the

plain text of OCGA § 40-8-76.1 (d) answers the first certified

question, and that the answer is “no.”

      The text of OCGA § 40-8-76.1 (d) does not purport to restrict

consideration of all seatbelt-related evidence. The text makes clear



      3  GTLA contends that OCGA § 40-8-76.1 (d) “does not address the
admissibility of all seatbelt-related evidence” but “excludes evidence of ‘the
failure of an occupant of a motor vehicle to wear a safety belt in any seat of a
motor vehicle which has a seat safety belt or belts.’” PLAC contends that
OCGA § 40-8-76.1 (d) “imposes limits only on evidence of the failure of an
occupant of a motor vehicle to wear a seatbelt to suggest fault on the part of
the plaintiff.” Amicus curiae the Georgia Defense Lawyers Association
(“GDLA”) offered its views about the third certified question, but did not
provide analysis of the first two. We thank the amici for their helpful briefs.
                                       9
that the restrictions OCGA § 40-8-76.1 (d) imposes on evidence

pertaining to seatbelts—i.e., that they “shall not be considered

evidence of negligence or causation,” “shall not otherwise be

considered by the finder of fact on any question of liability of any

person, corporation, or insurer,” “shall not be any basis for

cancellation of coverage or increase in insurance rates,” and “shall

not be evidence used to diminish any recovery for damages”—apply

only to “[t]he failure of an occupant of a motor vehicle to wear a seat

safety belt in any seat of a motor vehicle which has a seat safety belt

or belts.”   In other words, the statutory restrictions are all

predicated on the “failure of an occupant of a motor vehicle to wear

a safety belt.” It follows that if that evidentiary predicate is not met,

the restrictions outlined in OCGA § 40-8-76.1 (d) do not apply.

Because “the existence of seatbelts in the vehicle” is something other

than the “failure of an occupant of a motor vehicle to wear a seat

safety belt,” the predicate of OCGA § 40-8-76.1 (d) is not met, and

OCGA § 40-8-76.1 (d) does not restrict use or consideration of that

evidence.

                                   10
        The cases the Domingues cite do not hold otherwise.       For

example, the Court of Appeals in King reversed an instruction that

would have allowed the jury to consider the vehicle occupants’

alleged failure to wear a seatbelt when considering damages—

evidence that clearly falls within the ambit of OCGA § 40-8-76.1 (d)’s

restrictions.   See King, 287 Ga. App. at 715-716.      Likewise, in

Crosby, the Court of Appeals affirmed the trial court’s exclusion of

evidence that the vehicle occupants were not wearing seatbelts at

the time of the crash at issue for, among other purposes, the “limited

purpose[] of [] reduction of any damages”—evidence that also falls

clearly within the ambit of OCGA § 40-8-76.1 (d)’s restrictions. See

Crosby, 240 Ga. App. at 863-864, 866. And although both cases

apply OCGA § 40-8-76.1 (d) to restrict consideration of seatbelt

evidence, neither King nor Crosby appear to grapple with a request

to introduce the type of evidence at issue in the first certified

question (the mere existence of seatbelts in a vehicle). Thus, the

holdings of King and Crosby do not answer the question at issue

here.     Nor does Denton, 645 FSupp.2d at 1222, support the

                                 11
Domingues’ argument.       There, the trial court allowed certain

seatbelt evidence to be admitted, including evidence about “seat

belt[] function,” but also instructed the jury not to consider evidence

of the vehicle occupant’s failure to wear a seatbelt. Id. at 1222.

     The Domingues also point to these same three cases—King,

Crosby, and Denton—as invoking the “legislative intent” or

“legislative purpose” of OCGA § 40-8-76.1 (d), and argue that they

stand for the proposition that seatbelt-related evidence should be

broadly excluded. But that does not change our analysis, because

those cases do no work in interpreting the text of the statute.

Instead, they purport to divine a general “legislative intent” or

“purpose” of the statute from the uncodified caption to the 1988

House Bill that enacted OCGA § 40-8-76.1 (d). See Crosby, 240 Ga.

App. at 864, 866; King, 287 Ga. App. at 715-716; Denton, 645

FSupp.2d at 1221-1222. That caption, in turn, summarized OCGA

§ 40-8-76.1 (d) as “provid[ing] that a failure to use seat safety belts

may not be introduced in evidence in any civil action and may not

be used to diminish recovery of damages and shall not be a basis for

                                  12
cancellation of insurance coverage or an increase in insurance

rates.” See Ga. L. 1988, p. 31. But it is “fundamental that the

preamble or caption of an act is no part thereof and cannot control

the plain meaning of the body of the act.” East Georgia Land & Dev.

Co., LLC v. Baker, 286 Ga. 551, 553 (690 SE2d 145) (2010) (citation

and punctuation omitted). Cf. Spalding County Bd. of Elections v.

McCord, 287 Ga. 835, 837 (700 SE2d 558) (2010) (noting that

“[a]though a preamble is not part of the act and therefore cannot

control over its plain meaning, it may be considered as evidence of

the meaning of an ambiguous, codified law”).4


      4  It is also notable that OCGA § 40-8-76.1 (d) was amended in 1993 and
1999, and its uncodified caption was also revised in those years such that it no
longer includes the phrase “may not be introduced in evidence in any civil
action.” See Ga. L. 1999, p. 276 (“[T]o provide that the failure to use a safety
belt in a motor vehicle which has a safety belt or belts shall not be considered
by a finder of fact evidence of negligence or causation and shall not be
considered in determining liability or to diminish a recovery for damages.”).
But even if the wording of the caption had remained the same, the caption
could not control the plain text set forth in OCGA § 40-8-76.1 (d). See East
Georgia Land & Dev. Co., LLC, 286 Ga. at 553. The Court of Appeals’ dicta in
Crosby—which looks to the 1988 caption and characterizes the “legislative
intent of the statute” as prohibiting “the admission of evidence that no seat
belt was worn for all purposes,” 240 Ga. App. at 864, 866 (emphasis supplied)—
is especially problematic because the 1988 caption (like the text of the statute
itself) did not contain the phrase “for all purposes.” See Ga. L. 1988, p. 31.



                                      13
      In sum: the text of OCGA § 40-8-76.1 (d) does not mention, let

alone expressly restrict, evidence about the existence of seatbelts in

a vehicle. 5 The statute therefore does not preclude introduction or

consideration of such evidence at trial. We emphasize, however,

that our conclusion is limited to the question of whether the statute

itself precludes introduction or consideration of evidence related to

the existence of seatbelts in a vehicle. We leave to the district court

the determination of whether such evidence would be relevant and




      5  We also note that the textual predicate for application of OCGA § 40-8-
76.1 (d) is the “failure of an occupant of a motor vehicle to wear a seat safety
belt”; the statute does not restrict consideration of seatbelt use. Of course, trial
courts may determine, based on the relevant rules of evidence and the facts of
a particular case, that evidence of a vehicle occupant’s seatbelt use is not
relevant, is unfairly prejudicial, or is otherwise not admissible. Such
determinations, however, are not mandated by the text of OCGA § 40-8-76.1
(d). Some federal courts appear to have concluded otherwise, but we need not
address the rulings in those cases to answer the certified questions before us.
See, e.g., Denton, 645 FSupp.2d at 1222 (“In short, Georgia’s seat belt statute
prohibits the jury’s consideration of the use or nonuse of a seat belt for any
purpose.”) (emphasis supplied); McCurdy v. Ford Motor Co., No. 1:04-cv-151-
WLS, 2007 WL 121125 (M.D. Ga. Jan. 11, 2007), at *5 (stating that “the use or
lack of use of seat belts still attempts to defeat the causation and damages
elements of the tort in question, both of which are prohibited by Georgia law”)
(emphasis supplied); Hockensmith v. Ford Motor Co., No. 1:01-cv-2645-GET,
2003 WL 25639639, at *11 (N.D. Ga. Apr. 17, 2003) (granting a motion in
limine to “preclude any mention of [the vehicle occupant’s] seatbelt use in front
of the jury at any time”) (emphasis supplied).

                                        14
otherwise admissible under the Federal Rules of Evidence.

       (b) Does OCGA § 40-8-76.1 (d) preclude a defendant in an
          action alleging defective restraint system design and/or
          negligent restraint system manufacture from producing
          evidence related to [] the seatbelt’s design and compliance
          with applicable federal safety standards?

     The Domingues’ primary argument with respect to the second

certified question is that the “existence of seatbelts and their

compliance with federal standards is totally irrelevant to anything

in this case other than the alleged failure of [] Kristen Domingue to

have worn that seatbelt,” and that admitting such evidence would

be “nothing more than a ‘back door’” that would allow Ford to imply

to the jury that Kristen Domingue was not wearing her seatbelt.

But the Domingues’ argument about the second certified question

suffers from the same flaw as their argument about the first: it

ignores the text of OCGA § 40-8-76.1 (d). As explained above, the

evidentiary predicate for application of OCGA § 40-8-76.1 (d) is

“[t]he failure of an occupant of a motor vehicle to wear a seat safety

belt.” OCGA § 40-8-76.1 (d) does not speak about, let alone purport

to restrict, the introduction or consideration of evidence related to a

                                  15
seatbelt’s design or evidence about federal safety standards. We

answer the second certified question “no,” again emphasizing that

we conclude only that OCGA § 40-8-76.1 (d) itself does not preclude

introduction or consideration of evidence related to a seatbelt’s

design or evidence about federal safety standards. To the extent the

Domingues complain that such evidence is not relevant in a design-

defect case or that Ford may argue improper inferences from

evidence admitted for proper purposes, the district court can

determine, based on the evidence presented and arguments,

whether such evidence and arguments would be admissible under

the Federal Rules of Evidence and proper in this case.

       (c) Does OCGA § 40-8-76.1 (d) preclude a defendant in an
           action alleging defective restraint system design and/or
           negligent restraint system manufacture from producing
           evidence related to [a]n occupant’s nonuse of a seatbelt as
           part of their defense?

     To begin, we clarify that we interpret the third certified

question as asking whether in this type of case—i.e., a case alleging

defective restraint-system design or negligent restraint-system

manufacture—OCGA § 40-8-76.1 (d) precludes consideration of

                                 16
evidence related to a motor vehicle occupant’s failure to wear a

seatbelt for the purposes set forth in subsection (d), even as part of

a defendant-manufacturer’s defense.6 The text of OCGA § 40-8-76.1

(d) permits only one possible answer to this question: yes. Indeed,

the text of OCGA § 40-8-76.1 (d) does not limit its application to

certain types of cases (such as a negligence case, personal injury

case, manufacturing-defect case, or design-defect case) or to a

certain party (plaintiff, defendant, or third party).               See C.W.

Matthews Contracting Co., Inc. v. Gover, 263 Ga. 108, 110 (428 SE2d

796) (1993) (rejecting argument that OCGA § 40-8-76.1 (d) does not

apply to negligence per se cases).            Nor does the text contain

exceptions if the evidentiary predicate—the “failure of an occupant

of a motor vehicle to wear a seat safety belt”—is at issue. Because

OCGA § 40-8-76.1 (d) precludes “[t]he failure of an occupant of a

motor vehicle to wear a seat safety belt” from being “considered




      6The certified question asks whether OCGA § 40-8-76.1 (d) precludes the
“product[ion]” of such evidence. It is not clear what “production” means in this
context, but the text of OCGA § 40-8-76.1 (d) does not reference (let alone
expressly limit) the “production” of any evidence.
                                      17
evidence of negligence or causation,” and because the “failure of an

occupant of a motor vehicle to wear a seat safety belt” “shall not

otherwise be considered by the finder of fact on any question of

liability of any person, corporation, or insurer, . . . and shall not be

evidence used to diminish any recovery for damages arising out of

the ownership, maintenance, occupancy, or operation of a motor

vehicle,” OCGA § 40-8-76.1 (d) squarely precludes consideration of a

motor vehicle occupant’s nonuse of a seatbelt for those purposes—

even as part of a defendant-manufacturer’s defense.

      Ford argues that this cannot be so, because excluding evidence

of seatbelt usage in this particular type of design-defect case (i.e., an

action alleging defective or negligent restraint-system design or

manufacture) would render OCGA § 40-8-76.1 (d) unconstitutional

as applied to Ford. 7       Specifically, Ford contends that such an



      7 Ford also argues that we should deviate from a straightforward reading
of the statutory text because it produces “absurd” results. But the fact that an
application of clear statutory text produces results that Ford or others may
think are unfair or unreasonable does not render the statute nonsensical or
“absurd.” See McKinney v. Fuciarelli, 298 Ga. 873, 876 (785 SE2d 861) (2016)
(citation and punctuation omitted).         Additionally, Ford contends that

                                      18
interpretation of the statute would violate Ford’s due process and

equal protection rights under both the United States and Georgia

Constitutions. 8 Pretermitting whether each of the state and federal


interpreting OCGA § 40-8-76.1 (d) to “broadly exclude all mention or evidence
of seatbelts” would render the statute unconstitutional as applied, but we have
already explained in our answers to the first two certified questions that the
text of OCGA § 40-8-76.1 (d) does not bar introduction or consideration of all
evidence related to seatbelts. Ford does not contend that OCGA § 40-8-76.1 (d)
is facially unconstitutional.

      8  Pointing to C.W. Matthews Contracting Co., 263 Ga. at 109-110, the
Domingues contend that this Court has already determined that OCGA § 40-
8-76.1 (d) is constitutional, and specifically that it does not violate the due
process provisions of the Georgia and United States Constitutions or the equal
protection provision of the Georgia Constitution. There is no dispute that this
Court in C.W. Matthews held that “OCGA § 40-8-76.1 does not violate due
process for any of the reasons” the appellant in that case alleged, which
appeared to be that the statute was “arbitrary and denie[d] him due process of
law” under the Georgia and United States Constitutions. C.W. Matthews, 263
Ga. at 109-110 (emphasis supplied). There is also no dispute that we held that
OCGA § 40-8-76.1, which we said “allow[s] appellees to introduce proof of their
claim of negligence, but [denies] the opportunity to introduce proof that [the
vehicle occupant] was negligent in not wearing her seat belt,” did not violate
the equal protection provision of the Georgia Constitution, and that the
“statute does not deprive appellant of its ‘right of access’ to the courts in
violation of 1983 Ga. Const., Art. I, Sec. I, Par. XII,” or his “constitutional right
to trial by jury, nor any other constitutional right complained of” in that
case. Id. at 110 (citation omitted). But C.W. Matthews involved a driver’s
negligence suit against another driver and a construction company whose
employees were directing traffic around the construction site where the
collision occurred, see 263 Ga. at 108, and did not involve a products liability
cause of action like the one here. And our determination that OCGA § 40-8-
76.1 (d) did not violate the appellant’s due process, equal protection, or other
rights under the Georgia Constitution, the United States Constitution, or
both—as applied in C.W. Matthews—does not necessarily control the as-

                                         19
constitutional claims Ford raises in this appeal were adequately

raised in the district court, 9 we decline Ford’s request to determine

whether OCGA § 40-8-76.1 (d) is unconstitutional as applied.


applied constitutional challenges in this case. Finally, we note that this
Court’s holdings on matters of federal constitutional law are not binding on
federal courts like the one that certified the questions to us in this case.

      9 In Ford’s response to the Domingues’ motion in limine, it argued that
if OCGA § 40-8-76.1 (d) were interpreted to exclude evidence of the failure of
vehicle occupants to wear a seatbelt, then § 40-8-76.1 (d) would violate Ford’s
due process and equal protection rights under the Georgia and United States
Constitutions. To support that argument, Ford cited Schumacher v. City of
Roswell, 344 Ga. App. 135 (809 SE2d 262) (2017), for the general propositions
that the “Georgia and United States Constitutions ‘prohibit the state from
depriving any person of life, liberty, or property, without due process of law,’”
and that both constitutions “guarantee procedural and substantive due
process.” Id. at 138. The Court of Appeals in Schumacher treated the due
process provisions contained in the Georgia and United States constitutions as
coextensive. Ford also cited City of Duluth v. Morgan, 287 Ga. App. 322 (651
SE2d 475) (2007), to explain that “[s]ubstantive due process protects against
‘government power arbitrarily and oppressively exercised,’” but that case did
not involve a claim involving a provision of the Georgia Constitution. Id. at
324. Ford also cited Article I, Section I, Paragraph XII of the Georgia
Constitution and argued that “[t]he Georgia Constitution is the same, if not
broader,” than the United States Constitution. But Ford did not specify which
provisions of the United States or Georgia constitutions it was referencing, and
Article I, Section I, Paragraph XII of the Georgia Constitution pertains to a
person’s right to represent himself or herself in Georgia courts—not to due
process or equal protection. Finally, Ford argued that as applied, OCGA § 40-
8-76.1 (d) violates Ford’s constitutional right to present a full defense. But a
careful reading of Ford’s motion in the district court and its brief to this Court
reveal that its argument related to presenting its defense is made as part of its
due process and equal protection arguments, and does not appear to be a free-
standing constitutional claim. With respect to all of its constitutional claims,
Ford repeated verbatim in its brief before this Court the arguments it made
before the trial court.
                                       20
     First, Ford asks this Court to invoke the canon of constitutional

doubt to conclude that OCGA § 40-8-76.1 (d) is unconstitutional as

applied. Under that canon of statutory construction, “if a statute is

susceptible of more than one meaning, one of which is constitutional

and the other not, we interpret the statute as being consistent with

the Constitution.” Premier Health Care Investments, LLC, 310 Ga.

at 48 (citation and punctuation omitted). But we cannot rely on that

canon here, because—as explained above—the text of OCGA § 40-8-

76.1 (d) is clear and is not susceptible of more than one meaning.

See Crowder v. State, 309 Ga. 66, 73 n.8 (844 SE2d 806) (2020)

(explaining that although “[i]n some cases, the canon of

constitutional avoidance allows courts to choose between competing

plausible interpretations of a statutory text, resting on the

reasonable presumption that the legislature did not intend the

alternative which raises serious constitutional doubts,” that canon

cannot be relied upon to avoid a “potential constitutional issue”

when “we can identify only one plausible interpretation of [a]

statute”) (citation and punctuation omitted). Because there are not

                                 21
“competing plausible interpretations of [the] statutory text,” the

canon of constitutional doubt does not apply. See id. 10

      Second, it is not clear that that any of Ford’s constitutional

claims—even if properly raised in the district court—are ripe for

review. To that end, the district court certified questions from a pre-

trial posture and at a point when discovery has barely begun. But

an as-applied constitutional challenge like this one will require Ford

to show (among other things) that the failure-to-wear-a-seatbelt

evidence it seeks to introduce in this case is necessary to its defense.

That is an inherently fact-specific theory that requires more factual



      10 In its amicus brief, the GDLA asks this Court to recognize a “judicial
exception” to OCGA § 40-8-76.1 (d) in “product liability action[s] involving
vehicle crashworthiness claims”—i.e., in cases like this one that involve
allegations that a vehicle’s restraint-system design or manufacture is
defective. To that end, GDLA contends that this Court historically has “crafted
judicial exceptions to Georgia statutes,” including both constitutional and
equitable exceptions. To the extent GDLA’s request can be viewed as one for
this Court to invoke the canon of constitutional doubt, that request fails for the
reasons explained above. To the extent GDLA’s request for an “equitable
exception” is a request for this Court to ignore or rewrite a statute that was
duly enacted by the General Assembly, we reject it. See Ga. Const. of 1983,
Art. I, Sec. II, Par. III (“The legislative, judicial, and executive powers shall
forever remain separate and distinct.”). See also Star Residential, LLC v.
Hernandez, 311 Ga. 784, 790 (860 SE2d 726) (2021) (“Under our system of
separation of powers this Court does not have the authority to rewrite
statutes.”) (citation and punctuation omitted).
                                       22
development than has occurred at this early stage of litigation.

Moreover, after this Court answers the certified questions, the

district court could conclude that the evidence the parties seek to

proffer in this case is inadmissible for any number of reasons not

related to OCGA § 40-8-76.1 (d), which could make consideration of

the constitutionality of OCGA § 40-8-76.1 (d) unnecessary.      See

Scoville v. Calhoun, 76 Ga. 263, 269 (1886) (it is our practice to

“[g]ive the benefit of doubts to the co-ordinate branches of

government” and “never decide laws unconstitutional, if cases can

be otherwise adjudicated”). See also Deal v. Coleman, 294 Ga. 170,

172 n.7 (751 SE2d 337) (2013). Finally, Ford has claimed violations

under both the Georgia and United States Constitutions. If the

district court were to conclude—based on the particular facts and

circumstances of this case—that OCGA § 40-8-76.1 (d) violates the

United States Constitution as applied to Ford, that conclusion could

moot the Georgia constitutional questions Ford has raised. And

given that there are potential federal constitutional law questions

at issue in the pending federal case, we are loath to opine on

                                23
questions of state constitutional law when the federal court that

certified the questions before us did not expressly ask us to do so.

      To be sure, some of us have serious concerns about the

constitutionality of a statute that strips from a defendant the ability

to present evidence that could be critical to its ability to present a

defense of a product it designs and manufactures—including but not

limited to being prevented from making arguments related to

proximate cause and risk-utility factors 11—which may occur if a

defendant-manufacturer is precluded from raising in a product-

liability case about a motor vehicle all (or almost all) evidence

related to a vehicle occupant’s failure to wear a seatbelt. But for the

reasons explained above, we believe the constitutional questions are

not properly presented to this Court for resolution at this time.12


      11See, e.g., Banks v. ICI Americas, Inc., 264 Ga. 732, 736 n.6 (450 SE2d
671) (1994) (providing examples of risk-utility factors the trier of fact may
consider in design-defect cases, which include “the user’s ability to avoid
danger” and “the collateral safety of a feature other than the one that harmed
the plaintiff”).

      12 We remind Ford that the district court may consider any constitutional
questions Ford properly raises in this litigation, and any appeal from the trial
court’s rulings on such questions would be filed in the United States Court of
Appeals for the Eleventh Circuit—not in this Court.
                                      24
Certified questions answered. All the Justices concur.




                           25